In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00066-CR
      ___________________________

        Ex parte Anthony Prescott


   On Appeal from the 211th District Court
            Denton County, Texas
    Trial Court No. F15-1942-211-WHC1


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      On February 11, 2020, Anthony Prescott filed an application for writ of habeas

corpus in the trial court seeking relief regarding two 2017 convictions for robbery.

On February 20, 2020, the trial judge signed an order adopting the State’s Proposed

Findings of Fact and Conclusions of Law and recommending to the Court of

Criminal Appeals that appellant’s requested relief be dismissed. This court received a

copy of that order along with Prescott’s notice of appeal on March 17, 2020. We have

received no documents indicating that appellant is currently being prosecuted for any

new offense.

      Because this court was concerned that the trial court’s signed order adopting

the State’s Findings of Fact and Conclusions of Law is not an appealable order, we

notified Prescott via letter of our jurisdictional concern and stated that we would

dismiss this appeal for want of jurisdiction unless we received a response showing

grounds for continuing it. Although Prescott filed a response, it does not show

grounds for continuing this appeal.

      In the criminal context, our jurisdiction is generally limited to cases in which

the trial court has signed a judgment of conviction. McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.). We do not have jurisdiction to review a

trial court’s orders unless that jurisdiction has been expressly granted by statute.

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). The order from which

Prescott attempts to appeal is not a final judgment of conviction, nor is it a nonfinal

                                          2
order that has been made appealable to this court by statute. See Ex Parte Rust,

No. 05-11-00588-CR, 2011 WL 2449625, at *1 (Tex. App.—Dallas June 21, 2011, no

pet.) (mem. op., not designated for publication) (dismissing appeal from habeas

proceeding for lack of jurisdiction because record contained no final appealable order

even though record contained trial court’s order adopting findings of fact and

conclusions of law).

          Moreover, this court has no jurisdiction over postconviction applications for

writs of habeas corpus in felony cases. See Tex. Code Crim. Proc. Ann. art. 11.07, § 3;

Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483 (Tex. Crim. App. 1995) (orig. proceeding) (stating that “[j]urisdiction to grant post

conviction habeas corpus relief on a final felony conviction rests exclusively with” the

Court of Criminal Appeals).        Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); Keene, 910 S.W.2d at 483; McKown, 915 S.W.2d

at 161.

                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 23, 2020




                                             3